VAUGHN, Judge.
Defendant argues that the court erred in denying his motion for nonsuit, contending mainly that the State failed to establish that he was entrusted with the possession of the goods. The State’s evidence tends to show the following.
Defendant’s employer produces a knitted polyester fabric. After the material is taken from the knitting machines it was defendant’s job to take the material to an examining room, remove the material from the examining machines, weigh it, place it in plastic bags and prepare it for shipment. He had no authority to sell any of the goods. The knitted goods were supposed to be shipped to another plant for additional processing. Defendant took some of his employer’s knitted material to Florence, South Carolina, and sold it to the operator of a fabric shop for $130.00. He transported the material in the trunk of a car.
We hold that the State’s evidence was sufficient to permit the case to be submitted to the jury. We have considered defendant’s exceptions to the charge and the same are overruled.
No error.
Judges Brock and Morris concur.